UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment No. 1 x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-123134 INTERNATIONAL GOLD CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 1111 West Georgia Street, Suite 1720 Vancouver, British Columbia Canada V6E 4M8 (Address of principal executive offices, including zip code.) (604) 687-0760 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YESx NO o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 9,604,000 as of August 13, 2012. 1 EXPLANATORY NOTE We are filing this Amendment No. 1 on Form 10-Q/A to our Quarterly Report on Form 10-Q for the quarter ended June 30, 2012 (the “Form 10-Q”), which was originally filed with the Securities and Exchange Commission on August 20, 2012, for the sole purpose of furnishing the Interactive Data File as Exhibit 101 in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report furnishes the following items from the Form 10-Q formatted in eXtensible Business Reporting Language (XBRL): (i) the unaudited Interim Balance Sheets as of June 30, 2012 and audited Consolidated Balance Sheets as of December 31, 2011, (ii) the unaudited Interim Statements of Operations for the three and six months ended June 30, 2012 and 2011, (iii) the unaudited Interim Statements of Cash Flows for the six months ended June 30, 2012 and 2011, and (iv) the unaudited CondensedNotes to Interim Financial Statements. No other changes have been made to the Form 10-Q. This Amendment does not reflect events that have occurred after the August 20, 2012 filing date of the Form 10-Q, or modify or update the disclosures presented therein, except to reflect the amendment described above. 2 ITEM 6. EXHIBITS. The following documents are included herein: Exhibit No. Document Description 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema 101.CAL XBRL Taxonomy Extension Calculation Linkbase 101.DEF XBRL Taxonomy Extension Definition Linkbase 101.LAB XBRL Taxonomy Extension Label Linkbase 101.PRE XBRL Taxonomy Extension Presentation Linkbase SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on this 24th day of August, 2012 INTERNATIONAL GOLD CORP. BY: “Robert M. Baker” Robert M. Baker President, Principal Executive Officer, Treasurer, Principal Financial Officer, Principal Accounting Officer, and sole member of the Board of Directors 3 EXHIBIT INDEX Exhibit No. Document Description Certification of Principal Executive and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 for the Chief Executive and Chief Financial Officer. * 101.INS XBRL Instance Document ** 101.SCH XBRL Taxonomy Extension Schema ** 101.CAL XBRL Taxonomy Extension Calculation Linkbase ** 101.DEF XBRL Taxonomy Extension Definition Linkbase ** 101.LAB XBRL Taxonomy Extension Label Linkbase ** 101.PRE XBRL Taxonomy Extension Presentation Linkbase ** * Previously filed. ** Furnished herewith. 4
